Citation Nr: 1021463	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
left ankle subluxation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from September 1983 to 
September 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Columbia, South Carolina, Regional Office which determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for left ankle subluxation.  The Veteran 
subsequently moved to Georgia and his claims file was 
transferred to the Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  In December 2003, the Department of Veterans Affairs 
denied service connection for left ankle subluxation.  The 
Veteran was informed in writing of the adverse decision and 
his appellate rights in January 2004.  He did not submit a 
notice of disagreement with respect to this issue.  

2.  The documentation submitted since the December 2003 
rating decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The December 2003 rating decision denying service connection 
for left ankle subluxation is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for left ankle subluxation 
has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(c), 3.159, 3.326(a), 20.1103 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's application to reopen his claim for service 
connection, the Board observes that the RO issued VCAA 
notices to the Veteran in May 2005 and March 2006 which 
informed him of the evidence needed to support an application 
to reopen his claim of entitlement to service connection and 
the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his application.  The May 2005 VCAA notice was issued to the 
Veteran prior to the August 2005 RO determination from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the Veteran's application.  The Veteran was afforded a VA 
examination for compensation purposes.  The examination 
report is of record.  All relevant facts have been developed 
to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 
(2006).  



II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2009).  

A.	 Prior RO Decision

In December 2003, the VA denied service connection for left 
ankle subluxation as the claimed disorder was not shown at 
the most recent VA examination for compensation purposes of 
record.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in January 2004.  The 
Veteran did not submit a NOD with respect to this issue.  

The evidence upon which the VA formulated its December 2003 
rating decision may be briefly summarized.  A July 2002 naval 
treatment record states that the Veteran presented a history 
of injuring his left ankle while jogging approximately three 
months prior.  The Veteran was diagnosed with a left ankle 
sprain and traumatic tendonitis.  The report of the Veteran's 
August 2003 physical examination for service separation 
states that the Veteran sustained a March 2003 "ankle 
sprain."  The ankle was noted to be "well-healing and [not 
considered disabling]."  The report of an August 2003 
examination for compensation purposes conducted for the VA by 
M. C. D., D.O., notes that the Veteran complained of chronic 
left ankle pain and limitation of motion.  On physical and 
X-ray evaluation of the left ankle, the Veteran was found to 
exhibit no abnormalities.  The Veteran was diagnosed with 
left ankle strain.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers. Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 2003 RO decision 
denying service connection for left ankle subluxation 
residuals consists of VA clinical and examination 
documentation and written statements from the Veteran.  In 
his April 2005 application to reopen his claim of entitlement 
to service connection, the Veteran advanced that his ankle 
disorder had increased in severity.  The report of a May 2007 
VA examination for compensation purposes conveys that the 
Veteran complained of left ankle pain.  On physical and X-ray 
evaluation of the left ankle, the Veteran exhibited no left 
ankle abnormalities.  No chronic left ankle disability was 
diagnosed.  

In reviewing the additional documentation received into the 
record since the December 2003 rating decision, the Board 
observes that it is essentially cumulative in nature.  The 
Veteran's written statements reiterate that he injured his 
left ankle during active service.  The May 2007 VA 
examination for compensation purposes does not establish that 
the Veteran exhibits and/or has been diagnosed with a chronic 
left ankle disorder.  The additional evidence does not 
establish that the Veteran has a chronic left ankle disorder 
which is etiologically related to his inservice left ankle 
complaints, the apparent basis for the prior denial.  Such 
documentation clearly does not raise a reasonable possibility 
of substantiating the Veteran's claim whether considered 
alone or in conjunction with the evidence previously of 
record.  In light of the foregoing, the Board finds that new 
and material evidence has not been received to reopen the 
Veteran's claim of entitlement to service connection for left 
ankle subluxation.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for left ankle subluxation is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


